Citation Nr: 1813155	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from February 1956 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

The Veteran previously submitted a claim of entitlement to service connection for tinnitus which was denied in a December 2009 rating decision because there was no medical evidence linking the condition to service.  The December 2009 rating decision became final because the Veteran withdrew his appeal of this issue in May 2011.  38 C.F.R. § 20.204.  In connection with the Veteran's claim to reopen, the Veteran reported that his tinnitus had its onset during service and has continued since that time.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a).  

The Veteran was scheduled for a hearing before the Board in January 2018.  In November 2017, prior to the hearing, he withdrew the request.  


FINDINGS OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Order to Vacate

As a preliminary matter, the Board acknowledges that it may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

In a November 2017 decision, the Board dismissed the Veteran's claim of entitlement to service connection for tinnitus.  Prior to the issuance of its decision, the Board received additional evidence from the Veteran that had not been associated with the claims file.  Thus, the November 2017 decision must be vacated only to the extent that it dismissed the Veteran's claim of entitlement to service connection for tinnitus, and this claim must be considered de novo.  A new decision on this issue, based on all of the evidence of record, is made as if the Board's November 2017 decision on this issue had never been rendered. 

II. Service Connection

The Board finds that service connection for tinnitus is warranted.  The Veteran reported ongoing, recurrent tinnitus during the appeal period, and that his tinnitus began during his active duty service.  See May 2012 Written Statement.  Additionally, the evidence of record shows that the Veteran experienced noise exposure/acoustic trauma in service.  See September 2008, June 2011 and June 2016 VA Examination Reports.  Even though his service treatment records are silent for reports of tinnitus in service, the Veteran is competent to give reports concerning his noise exposure and the onset of his tinnitus in service, and the Board finds his reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the June 2016 VA examiner opined that the Veteran's tinnitus is related to his service-connected hearing loss.  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Board notes the negative nexus VA medical opinions of record; however, because these opinions are based on inaccurate facts; i.e. that the Veteran's tinnitus began prior to service or well after separation from service, the Board affords these opinions no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).


ORDER

Service connection for tinnitus is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


